Citation Nr: 1102241	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-16 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
arthritis.

2.  Entitlement to service connection for a right hand arthritis.

3.  Entitlement to service connection for a left shoulder 
arthritis.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1977 to March 
1978, and with the National Guard between April 1978 and July 
2004.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Veteran testified at an RO formal hearing held in June 2009.  
A transcript of those proceedings has been associated with the 
Veteran's claims file.

The issues of entitlement to service connection for bilateral 
knee arthritis, right hand arthritis, and left shoulder arthritis 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran does not contend, nor does the evidence reflect, that 
the onset of his diabetes mellitus was during a period of active 
duty, or active duty for training, nor did diabetes increase in 
severity while the Veteran was performing on a period of active 
duty for training.  





CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in 
April 2004, which advised the Veteran of the criteria for 
establishing service connection and which was sent prior to the 
initial adjudication of the Veteran's claims.  

As to the duty to assist, all treatment records identified by the 
Veteran as relevant were obtained.  The Veteran's Social Security 
Administration (SSA) disability award summary does not list 
diabetes mellitus as one of the diseases upon which the Veteran's 
SSA disability award was predicated.  Thus, as the SSA award 
summary does not reflect that the Veteran's SSA records would be 
germane to his diabetes mellitus service connection claim, the 
Board finds that this issue may be adjudicated without first 
obtaining these records.  See Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010) (holding that the VA's duty to assist the 
Veteran includes an obligation to obtain the records from the SSA 
only when the records are believed to relevant).  

The Veteran testified at an RO formal hearing was also offered 
the opportunity to testify at a hearing before the Board, but he 
declined the offer.  However, the Veteran was not afforded a VA 
examination to address the etiology of his currently-diagnosed 
diabetes mellitus, as the evidence of record fails to reflect 
that the Veteran's diabetes mellitus had its onset during or soon 
after his active service from October 1977 to March 1978, or 
during a period when the Veteran was performing active duty 
training, or that it increased in severity during a period when 
the Veteran was performing active duty training.  Accordingly, 
VA's duty to provide the Veteran with an examination with regard 
to this claim was not triggered.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (holding that a VA examination is only 
warranted when the medical evidence suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits).  

Thus, the Board finds that VA's duties to notify and assist have 
been met, and therefore there is no prejudice to the Veteran in 
adjudicating this appeal.

Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with active service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303(a) (2010).

Service connection may also be granted for a disability resulting 
from a disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or for an injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 
38 C.F.R. § 3.6(c), (d), 3.303 (2010).

The evidence of record reflects that the Veteran is currently 
diagnosed with diabetes mellitus; thus the relevant inquiry is 
whether the Veteran's diabetes mellitus had its onset during 
active service, or ACDUTRA.  As outlined above, service 
connection is only available for injuries, not diseases, that are 
incurred during or aggravated while performing INACDUTRA.

As indicated above, the Veteran had active duty from October 1977 
to March 1978.  However, the Veteran's service treatment records 
from this period of active service fail to reference any findings 
of a glucose impairment or a reference to diabetes mellitus.  
Rather, the Veteran's endocrine system was noted to be normal 
upon his separation from active service, and urinalysis conducted 
at this time was negative for both albumin and sugar.

The Veteran's post-service treatment of record reflects that 
during a March 2000 hospitalization, the Veteran was treated for 
diabetes mellitus.  This hospitalization, referenced in a 
February 2004 private treatment record, is the first reference to 
the Veteran's diabetes mellitus of record.  

Thus, the evidence of record fails to suggest that the Veteran's 
diabetes mellitus initially manifested during his active service 
or for many years thereafter.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
service connection may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Moreover, the Veteran himself does not assert that his 
diabetes mellitus initially manifested during his active service, 
and there is no medical opinion of record to support such a 
theory.

Similarly, there is no competent evidence the disease was 
incurred while performing during a period of ACDUTRA, or that it 
was aggravated while performing during a period of ACDUTRA.  In 
this regard, it is noted that ACDUTRA periods are a precisely 
defined, discrete number of days of service.  To establish 
service connection based on such service, it is necessary to show 
the onset of the disease during one of those discrete periods, or 
the aggravation of the disease during one of those discrete 
periods.  There is no indication from either the Veteran or the 
National Guard records obtained that during one of the Veteran's 
discrete periods of ACDUTRA this disease began or became worse.  
Further, a contention that it was somehow only events during 
ACDUTRA periods that caused diabetes to progress, is a contention 
so vague and conclusory (ignoring as it does the vast number of 
days when not on ACDUTRA and life's non-military events generally 
over the course of time), that it is implausible on its face, and 
even if it were not, it would require competent medical evidence 
in support to require any further follow-up.   

As to any contention that diabetes mellitus was aggravated by 
periods of INACDUTRA, as outlined above, service connection is 
not available for diseases, such as diabetes mellitus, that were 
either incurred in or aggravated while performing INACDUTRA.  
Thus, this theory of entitlement does not provide a basis for 
granting service connection.

Under the circumstances described above, the Board concludes that 
a basis for granting service connection for this disability has 
not been presented, and the Veteran's appeal of this issue is 
therefore denied.


ORDER

Service connection for diabetes mellitus is denied.


REMAND

After reviewing the evidence of record, the Board concludes that 
further evidentiary development is warranted before the Veteran's 
bilateral knee, left shoulder, and right hand arthritis service 
connection claims may be adjudicated.

The Veteran has reported being in receipt of SSA disability 
benefits, and during his June 2009 RO formal hearing, the Veteran 
was advised that the RO would obtain his SSA records.  However, 
the only information from the SSA currently of record is a one-
page summary reflecting that the Veteran has recently been 
awarded SSA disability benefits, with the diagnosis of his 
primary disability being osteoarthritis.  As the Veteran is 
currently seeking service connection for three forms of 
arthritis, VA should obtain the SSA decision regarding the 
Veteran's disability determination, as well as any medical 
records relied upon when rendering this decision, and associate 
those records with the Veteran's claims file.  Additionally, any 
outstanding VA treatment records should be obtained and 
associated with the Veteran's claims file.  38 C.F.R. § 
3.159(c)(2) (2010).

With regard to the Veteran's bilateral knee arthritis service 
connection claim, the Veteran's service treatment records reveal 
that he injured one of his knees during active service and was 
diagnosed with soft tissue damage, as reflected in an October 
1977 service treatment record.  At the time of this treatment, 
the Veteran was instructed to use crutches for 48 hours.  The 
Veteran's post active service private treatment records reflect 
his complaints of left knee pain (apparently in conjunction with 
a November 2002 knee sprain), and the Veteran's more recent VA 
treatment records reflect that he has been diagnosed with 
degenerative joint disease of his knees.  As such, the Board 
finds that the evidence of record is sufficient to trigger VA's 
duty to provide a VA examination to determine whether the 
Veteran's current knee arthritis is related to his knee injury 
sustained during active duty.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (where medical evidence suggests a nexus but is 
too equivocal or lacking in specificity to support a decision on 
the merits, an examination is warranted). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain from the Social 
Security Administration the records pertinent 
to the Veteran's claim for Social Security 
disability benefits, as well as the medical 
records relied upon concerning that claim.

2.  The AMC should obtain the Veteran's VA 
treatment records from June 2009 to the 
present.

3.  Then, the Veteran should be scheduled for 
an appropriate VA examination to determine 
the nature and etiology of any bilateral knee 
disorders.

The Veteran's claims file and a copy of this 
Remand should be provided the examiner for 
review.  The examiner is then asked to opine 
whether it is at least as likely as not that 
any currently diagnosed bilateral knee 
disorders had their onset during or are 
otherwise related to the Veteran's period of 
active service from October 1977 to March 
1978, and the knee complaints noted therein.

A complete rationale should be provided for 
any medical opinion expressed.  If the 
examiner determines that a medically sound 
opinion cannot be reached, an explanation as 
to why that is so should be included.

4.  Then, the Veteran's claims should be re-
adjudicated.  If any claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


